                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ELY HOLDINGS LIMITED, et al.,                   Case No. 18-cv-06721-JCS
                                                         Plaintiffs,
                                   8
                                                                                            FURTHER ORDER REGARDING
                                                  v.                                        CLAIM CONSTRUCTION
                                   9

                                  10        O’KEEFFE’S, INC.,                               ORDER REGARDING MOTION FOR
                                                                                            LEAVE TO AMEND
                                                         Defendant.
                                  11

                                  12
Northern District of California




                                       I.       INTRODUCTION
 United States District Court




                                  13
                                                Plaintiffs Ely Holdings Limited and Greenlite Glass Systems Inc. move for leave to file a
                                  14
                                       second amended complaint against Defendant O’Keeffe’s, Inc. d/b/a SaftiFirst (“Safti”). The
                                  15
                                       Court held a hearing on January 31, 2020 regarding that motion, as well as a third-party discovery
                                  16
                                       issue that will be addressed in a separate order. For the reasons discussed below, Plaintiffs’
                                  17
                                       motion for leave to amend is GRANTED. In the interest of avoiding a motion to dismiss that
                                  18
                                       would lead at most to another round of amendment, Plaintiffs may file a third amended complaint
                                  19
                                       no later than February 14, 2020. This order also addresses an issue of claim construction that
                                  20
                                       required supplemental briefing, which is resolved in Plaintiffs’ favor as discussed below.1
                                  21
                                       II.      FURTHER CLAIM CONSTRUCTION ORDER
                                  22
                                                The Court previously resolved most of the parties’ claim construction disputes but
                                  23
                                       requested supplemental briefing as to aspects of one claim. See generally Claim Construction
                                  24
                                       Order (dkt. 112).2 The parties dispute the meaning of language in claim 24 of U.S. Patent No.
                                  25

                                  26   1
                                         The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                  27   purposes pursuant to 28 U.S.C. § 636(c).
                                       2
                                         Ely Holdings Ltd. v. O’Keeffe’s, Inc., No. 18-cv-06721-JCS, 2019 WL 6911667 (N.D. Cal. Dec.
                                  28   19, 2019).
                                   1   7,694,475 (the “’475 patent”) reading “comprising a first layer of glass which is a structural

                                   2   glass and a second layer of glass which is a fire rated glass.” Plaintiffs offer the following

                                   3   construction:

                                   4                   Composed of (i) a multi-laminated glass sheet made up of two or more
                                                       layers of glass capable of bearing at least some of the weight of an
                                   5                   applied load, and (ii) a multi-layered glass sheet made up of two or
                                                       more layers of glass that has a transparent intumescent material
                                   6                   interspaced between at least two of the glass layers
                                   7   Pls.’ Br. (dkt. 85) at 14. Safti proposes the following construction:

                                   8                   Composed of (i) a single or multi-laminated glass made up of two or
                                                       more layers of glass designed to bear, and capable of bearing, the
                                   9                   weight of a specified minimum load, and (ii) a multi-layered glass
                                                       made up of at least two end layers of glass enclosing and sandwiching
                                  10                   transparent intumescent material between each glass layer, which has
                                                       been rated as fire resistant by a national recognized rating entity.
                                  11

                                  12   Def.’s Br. (dkt. 92) at 18.
Northern District of California
 United States District Court




                                  13          The Court resolved in its previous order the parties’ differing constructions of “structural

                                  14   glass,” whether “fire rated glass” must be rated by a testing authority, and whether the outer layers

                                  15   of “fire rated glass” must be glass, but withheld a ruling on “the issue of whether fire-rated glass

                                  16   may contain additional layers other than alternating glass and intumescent material” pending

                                  17   supplemental submissions of evidence. Claim Construction Order at 13–14.

                                  18          Plaintiffs’ expert Tim MacFarlane states in his report that fire-rated glass consists of “a

                                  19   multi-layered glass sheet made up of two or more layers of glass having an intumescent material

                                  20   dispersed between at least two of the layers,” but does not specifically address whether fire-rated

                                  21   glass may have additional layers not separated by intumescent material. See MacFarlane Opening

                                  22   Report (dkt. 85-2) ¶¶ 120–27. Safti’s expert Dr. Glen Stevick states that “the second layer of

                                  23   glass, which is a fire rated glass, . . . is meant to describe a multilayered glass made up of at least

                                  24   two enclosing glass layers sandwiching transparent intumescent material,” and that a person

                                  25   skilled in the art “would have interpreted the term ‘fire rated glass’ to be glazing whose interior

                                  26   portion would be fire resistive layers with glazing at least on the two outer dimensions, with or

                                  27   without glazing on the interior of the glazing.” Stevick Opening Report (dkt. 85-24) ¶¶ 34, 35

                                  28          The parties have now submitted supplemental evidence regarding the nature of certain fire-
                                                                                           2
                                   1   rated glass products referenced in the specifications of the patent. Safti’s evidence consists of

                                   2   product brochures depicting, for the most part, configurations consistent with its expert’s view that

                                   3   the fire-rated glass must be made up of alternating layers of glass and intumescent material,

                                   4   although one product not specifically mentioned in the patent (Contraflam IGU, described as an

                                   5   “insulated glass unit”) includes an aluminum spacer and empty space between two of its four

                                   6   layers of glass (with the remaining layers separated by intumescent material), and the Court notes

                                   7   that the “available options” for two such products (Contraflam Lite 60 and Contraflam 30) include

                                   8   “Double glazing” and “Triple glazing,” which could perhaps take different configurations. See

                                   9   Def.’s Supp’l Exs. 1, 4, 5 (dkt. 126). Plaintiffs submit brochures for products that include some

                                  10   glass layers separated by spacers and air in addition to glass layers separated by intumescent

                                  11   material, including Contraflam CF 120-N2, Pls.’ Supp’l Ex. A (dkt. 128); Climaplus Contraflam

                                  12   CF A60-N2, id. Ex. B; Climaplus Contraflam CF Lite ISO, id. Ex. E; Climaplus Contraflam CF
Northern District of California
 United States District Court




                                  13   Lite Marine ISO, id. Ex. H; Climaplus Contraflam CF 30-N2 ISO, id. Ex. I; Climaplus Contraflam

                                  14   CF 60-N2 ISO, id. Ex. L; and Climaplus Contraflam CF 90-N2 ISO, id. Ex. N. While Plaintiffs

                                  15   do not claim that any of those products are the particular products or configurations identified in

                                  16   the specifications of the ’475 patent, they are in the same product families as the “Contraflam-N2”

                                  17   and “Contraflam Lite” products mentioned therein, and the specifications make clear that the

                                  18   products identified are not intended to be exclusive. See ’475 Patent at 2:14–18 (listing

                                  19   “[p]articularly suitable fire rated glass” products and noting that “other fire rated glasses can be

                                  20   used depending on their fire rating properties”); id. at 5:40–43, 6:18–19, 6:59–61,7:43–44, 8:15–

                                  21   17 (identifying suitable products for certain embodiments of the patent).

                                  22          A portion of the manufacturer’s website offered by Safti describes the Contraflam product

                                  23   family as “a single- or multi-chamber fire-resistant glass containing an environmentally friend

                                  24   intumescent interlayer,” and states that it is “[a]vailable as butt-joint, laminated and insulated

                                  25   glazing. Def.’s Supp’l Ex. 2. In the absence of evidence to the contrary, the Court understands

                                  26   that description as including “insulated” products like the Contraflam IGU—which includes an air

                                  27   space rather than intumescent material between two of its four layers of glass—within the

                                  28   manufacturer’s use of the term “fire-resistant glass,” which appears to be synonymous with the
                                                                                          3
                                   1   term “fire rated glass” in the ’475 patent. This evidence weighs against Safti’s proposed

                                   2   construction requiring intumescent material separating all layers of glass. With no evidence that

                                   3   “fire rated glass” must have intumescent material between all layers of glass, and at least some

                                   4   evidence that other configurations have been marketed as “fire-resistant glass,” the Court adopts

                                   5   Plaintiffs’ proposed construction of this claim term.

                                   6          Based on that holding as well as the issues addressed in the Court’s previous claim

                                   7   construction order, the Court construes the language in claim 24 reading “comprising a first layer

                                   8   of glass which is a structural glass and a second layer of glass which is a fire rated glass” as

                                   9   follows:

                                  10                  Composed of:
                                  11                  (i)     a laminated glass sheet made up of two or more layers of glass
                                                              capable of bearing weight; and
                                  12
Northern District of California
 United States District Court




                                                      (ii)    a multi-layered glass sheet meeting all of the following
                                  13                          conditions:
                                  14                          a. made up of two or more layers of glass;
                                  15                          b. having a transparent intumescent material interspaced
                                                                 between at least two of the glass layers;
                                  16
                                                              c. having glass as its outer layers; and
                                  17
                                                              d. rated as possessing a designated fire resistance certified by
                                  18                             a testing authority.
                                  19   III.   MOTION FOR LEAVE TO AMEND
                                  20          A.    Background
                                  21          Plaintiffs’ operative first amended complaint includes only claims for patent infringement.

                                  22   1st Am. Compl. (dkt. 49) ¶¶ 19–34. Plaintiffs move to file a second amended complaint adding

                                  23   the following new claims against Safti: (1) misrepresentations in violation of the Lanham Act;

                                  24   (2) misrepresentations in violation of section 17500 of the California Business and Professions

                                  25   Code; (3) intentional interference with business relations; and (4) negligent interference with

                                  26   business relations. All of these new proposed claims are based on four categories of purported

                                  27   misrepresentations: (1) that Safti’s product met certain project specifications when it in fact did

                                  28   not; (2) that Safti’s flooring system did not include a load bypass mechanism when in fact it did,
                                                                                          4
                                   1   with the omission intended to conceal that Safti’s product purportedly infringes the ’475 patent;

                                   2   (3) that Plaintiffs’ product did not meet the standards of the Buy American Act; and (4) that

                                   3   Plaintiff Greenlite is not an environmentally friendly company. See Mot. at 4.

                                   4          The Court’s case management order dated March 18, 2019 set a deadline of May 7, 2019

                                   5   as the “last day to seek leave to amend pleadings,” and made clear that any motion to amend must

                                   6   be filed by that deadline. Patent Case Mgmt. & Pretrial Order (dkt. 36) at 1. Plaintiffs filed their

                                   7   present motion on December 20, 2019.

                                   8          B.    Legal Standard
                                   9          Although Rule 15 of the Federal Rules of Civil Procedure establishes a liberal standard for

                                  10   allowing amendment, that rule “does not provide the standards” applicable to the present motion.

                                  11   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992). “Once the district

                                  12   court ha[s] filed a pretrial scheduling order pursuant to Federal Rule of Civil Procedure 16 which
Northern District of California
 United States District Court




                                  13   establishe[s] a timetable for amending pleadings that rule’s standards control[].” Id. at 607–08.

                                  14          Rule 16 provides that scheduling orders “may be modified only for good cause and with

                                  15   the judge’s consent.” Fed. R. Civ. P. 16(b)(4). The Ninth Circuit has established a standard for

                                  16   such modification that focuses on the diligence of the party seeking relief from a deadline:

                                  17                  Unlike Rule 15(a)’s liberal amendment policy . . . , Rule 16(b)’s
                                                      “good cause” standard primarily considers the diligence of the party
                                  18                  seeking the amendment. The district court may modify the pretrial
                                                      schedule “if it cannot reasonably be met despite the diligence of the
                                  19                  party seeking the extension.” Fed. R. Civ. P. 16 advisory committee’s
                                                      notes (1983 amendment). Moreover, carelessness is not compatible
                                  20                  with a finding of diligence and offers no reason for a grant of relief.
                                                      Although the existence or degree of prejudice to the party opposing
                                  21                  the modification might supply additional reasons to deny a motion,
                                                      the focus of the inquiry is upon the moving party’s reasons for seeking
                                  22                  modification. If that party was not diligent, the inquiry should end.
                                  23   Johnson, 975 F.2d at 609 (citations omitted without ellipses). Courts look to a party’s diligence

                                  24   not only in complying with the scheduling order after it has been issued, but also “in creating a

                                  25   workable Rule 16 scheduling order,” as well as “in seeking amendment of the Rule 16 order, once

                                  26   it became apparent that [the party] could not comply with the order.” Jackson v. Laureate, Inc.,

                                  27   186 F.R.D. 605, 607 (E.D. Cal. 1999).

                                  28
                                                                                         5
                                   1             C.   Plaintiffs Have Shown Good Cause to Permit Belated Amendment
                                   2             Safti argues that Plaintiffs were not diligent in seeking leave to amend many months after
                                   3   the deadline because one of the documents on which Plaintiffs rely—a 2007 email from Safti to a
                                   4   third party questioning Greenlite’s qualification for “Buy American” standards—was produced in
                                   5   May of 2019, and because Safti asserted that Greenlite did not meet those standards in its May 31,
                                   6   2019 counterclaim. See Opp’n (dkt. 130) at 3–4; Shah Decl. (dkt. 115-8) ¶ 4 & Ex. 1; Answer &
                                   7   Counterclaim (dkt. 56). Looking first to Safti’s counterclaim, there are any number of reasons
                                   8   why Plaintiffs might not have been motivated to bring a misrepresentation claim based on that
                                   9   document alone—for example, the fact that it was not specifically directed to customers, the fact
                                  10   that damages would be uncertain at best in the immediate aftermath of its filing, and the potential
                                  11   application of litigation privilege doctrines.
                                  12             The 2007 email produced in May of 2019 raises a closer question, and Plaintiffs do not
Northern District of California
 United States District Court




                                  13   explain why that document did not put them on notice of their claims to the extent that they are
                                  14   based on representations regarding Greenlite’s status with respect to “Buy American”
                                  15   requirements. Even so, that document relates to only one of the four theories underlying
                                  16   Plaintiffs’ proposed misrepresentation claims, and demonstrates only a single representation to a
                                  17   customer in San Diego, apparently unrelated to the Transbay Terminal project that is the focus of
                                  18   Plaintiffs’ proposed new claims.
                                  19             Safti also suggests that Plaintiffs may have been on notice of the representations
                                  20   underlying their claims before the onset of this action because a third party that was the recipient
                                  21   of some of the representations at issue—Crown Corr Inc.—works with Greenlite subject to a non-
                                  22   disclosure agreement and was represented by Plaintiffs’ counsel in moving to quash a subpoena in
                                  23   this action. Opp’n at 2–3. Safti offers no evidence, however, that Crown Corr in fact shared the
                                  24   representations that Safti made to it with Plaintiffs before those documents were produced in this
                                  25   action.
                                  26             Other than the 2007 email chain produced in May of 2019 addressed above, the remaining
                                  27   documents underlying Plaintiffs’ proposed amendment were produced in August and September
                                  28   of 2019, well after the amendment deadline. See Shah Decl. ¶ 4. Safti does not argue that
                                                                                           6
                                   1   Plaintiffs were not diligent in obtaining that discovery.3 Plaintiffs proposed in October of 2019 to

                                   2   meet and confer with Safti to seek a stipulation to allow the amendment, and the parties met and

                                   3   conferred in early November but were not able to reach an agreement. Shah Reply Decl. (dkt.

                                   4   135-1) ¶ 6. While Plaintiffs likely could have filed their motion more promptly after obtaining

                                   5   those documents, Safti does not meaningfully argue that the time between Plaintiffs obtaining

                                   6   documents in August and September and the conference in November, or the time thereafter

                                   7   before Plaintiffs filed their motion in December, evinces a lack of diligence, and the Court does

                                   8   not fault Plaintiffs for pursuing negotiations before filing their motion. The Court concludes that

                                   9   Plaintiffs have shown sufficient diligence to alter the scheduling order to allow their proposed

                                  10   amendment.

                                  11          Safti also argues that allowing amendment would be both prejudicial and futile. The only

                                  12   prejudice that Safti identifies is the need to conduct additional discovery, including reissuing some
Northern District of California
 United States District Court




                                  13   of its own requests for discovery that were previously denied as unnecessary to the then-existing

                                  14   claims. Opp’n at 4–6. Because the same burden would occur if this motion were denied and

                                  15   Plaintiffs instead filed their new claims as a separate action, the Court affords it little weight. No

                                  16   depositions have yet occurred, and the parties have jointly requested—separately from Plaintiffs’

                                  17   motion to amend—that the fact discovery deadline be extended to June 30, 2020. Safti does not

                                  18   suggest that it would be unable to complete discovery on Plaintiffs proposed additional claims by

                                  19   that deadline.

                                  20          As for futility, while Safti might well be correct that aspects of Plaintiffs’ proposed

                                  21   amendment fail to meet the heightened pleading standard of Rule 9(b), such issues are better

                                  22   addressed on a motion to dismiss, and any deficiencies would likely warrant leave to further

                                  23   amend. The same is true of questions as to what inferences could be drawn from diagrams that

                                  24   Safti shared with potential customers or from statements about Greenlite’s environmental impact

                                  25   or the source of its glass, whether Plaintiffs’ allegations of intent or knowledge are sufficiently

                                  26
                                  27   3
                                        Safti takes issue with Plaintiffs’ failure, before bringing this motion, to produce to Safti certain
                                  28   documents obtained from third parties, but that issue has no bearing on whether Plaintiffs should
                                       be granted leave to amend. See Opp’n at 6.
                                                                                           7
                                   1   supported, and any deficiencies in Plaintiffs’ proposed interference claims.

                                   2             Plaintiffs have shown good cause to permit amendment after the deadline, and their motion

                                   3   to do so is GRANTED. In the interest of avoiding a motion to dismiss that, if successful, is likely

                                   4   to lead only to another round of amendments, Plaintiffs may file a third amended complaint no

                                   5   later than February 14, 2020, asserting at most4 the claims included in Plaintiffs’ proposed second

                                   6   amended complaint, supported by any factual allegations that Plaintiffs can add to address the

                                   7   arguments presented in Safti’s brief opposing the present motion for leave to amend.

                                   8   IV.       CONCLUSION
                                   9             The Court construes the remaining disputed claim term as discussed above. Safti’s motion

                                  10   for leave to amend is GRANTED. Safti may file a third amended complaint no later than

                                  11   February 14, 2020.

                                  12             IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: January 31, 2020

                                  14                                                      ______________________________________
                                                                                          JOSEPH C. SPERO
                                  15                                                      Chief Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   4
                                           Plaintiffs are free, of course, to withdraw any of those claims if they so choose.
                                                                                            8
